
	
		III
		110th CONGRESS
		1st Session
		S. RES. 71
		IN THE SENATE OF THE UNITED STATES
		
			February 5, 2007
			Mr. Inhofe submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing support for the Transitional
		  Federal Government of the Somali Republic.
	
	
		Whereas, after the collapse of the Somali government in
			 1991, the main judicial system in Somalia devolved into a system of
			 sharia-based Islamic courts, which have increased their power to include
			 security and enforcement functions;
		Whereas, in 2000, the courts consolidated to form the
			 Islamic Courts Union (ICU), which came into conflict with secular warlords in
			 the capitol city of Mogadishu by asserting its ever increasing power;
		Whereas, the ICU is known to have links to Al-Qaeda and
			 has provided a safe haven for members of Al-Qaeda;
		Whereas, by June 2006, ICU forces controlled Mogadishu and
			 much of southern Somalia, creating a potential haven for Islamic
			 terrorists;
		Whereas, in 2004, the Transitional Federal Government of
			 the Somali Republic (TFG) was formed in Kenya;
		Whereas, in 2006, the TFG army joined forces with the army
			 of the Federal Democratic Republic of Ethiopia to sweep the ICU from power and,
			 after a string of swift military victories, enter Mogadishu; and
		Whereas, the current situation is still volatile, creating
			 a short window of opportunity to positively affect Somalia’s stability and
			 future status: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the Senate
			 expresses its support for the Transitional Federal Government of the Somali
			 Republic;
			(2)the Senate
			 recognizes Ethiopia, particularly Prime Minister Meles, and Kenya for the noble
			 efforts aimed toward pursuing peace in Somalia and support for the United
			 States in the War on Terror;
			(3)the United States
			 should support and push efforts for serious multi-party talks aimed at
			 establishing a national unity government in Somalia;
			(4)the United States
			 should take several measures, at an appropriate time, to promote
			 stability;
			(5)assistance from
			 the United States will better equip the TFG to face the challenges of restoring
			 peace to this war-torn country;
			(6)the United States
			 should promote foreign investment in Somalia and facilitate financial and
			 technical assistance to the TFG; and
			(7)the United States
			 should aid the TFG to—
				(A)locate and free
			 Somali-owned financial assets throughout the world;
				(B)solicit support
			 from other friendly countries; and
				(C)encourage
			 nongovernmental organizations to commit more resources and projects to
			 Somalia.
				
